                   Case 21-30007-lkg       Doc 10              Filed 03/17/21                      Page 1 of 1




                         UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS
                               EAST ST LOUIS DIVISION

IN RE:                                               )             CHAPTER 7
                                                     )
BRIAN EDWARD SMITH,                                  )             CASE NO. 21-30007-lkg
                                                     )
         Debtor,                                     )


                                                 ORDER


         The Court having considered the Application of the trustee to employ C. Andrew Head

and the Head Law Firm, LLC. nunc pro tunc as special counsel for Donald M. Samson, trustee,

and the Declaration of C. Andrew Head, attorney, in support thereof, and it appearing that C.

Andrew Head is a disinterested person and his employment is in the best interest of the estate

and the economical administration thereof;

         IT IS HEREBY ORDERED that Donald M. Samson, trustee herein, is authorized to

employ C. Andrew Head, attorney, and the Head Law Firm LLC. nunc pro tunc from January

12, 2021, to act as special counsel for the trustee and the estate with compensation and costs to

be paid in such amounts as may be approved by the District Court in which the subject litigation

is pending and approved by this Court pursuant to 11 U.S.C. § 330.

         IT IS FURTHER ORDERED that counsel for the moving party shall serve a copy of

this order by mail to all interested parties who were not served electronically.


ENTERED: March 17, 2021
                                                      /s/ Laura K. Grandy
                                       __________________________________________________________________________________________

                                        UNITED STATES BANKRUPTCY JUDGE/3
